Title: Abigail Adams to Elizabeth Smith Shaw, 11 July 1784
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw



My dear sister
On Board the ship Active Latitude 34, 25 Long 35 
 11 July 1784
 


This day 3 weeks I came on Board this Ship; and Heaven be praised, have hietherto had a favourable passage. Upon the Banks of Newfoundland we had an easterly Storm, I thought, but the Sailors say it was only a Brieze. We could not however sit without being held into our chairs, and every thing that was moveable was in motion, plates Mugs bottles all crashing to peices: the Sea roaring and lashing the Ship, and when worn down with the fatigue of the voilent, and incessant motion, we were assisted into our Cabbins; we were obliged to hold ourselves in, with our utmost Strength, without once thinking of closeing our Eyes, every thing wet, dirty and cold, ourselves sick; you will not envy our situation. Yet the returning sone, a smooth sea and a mild Sky dispelld our fears, and raised our languid heads.

“Ye too, ye winds, I raise my voice to you
In what far distant region of the sky
Hushed in deep Silence, sleep you when tis calm?”

There is not an object in Nature, better calculated to raise in our minds sublime Ideas of the Deity than the boundless ocean. Who can contemplate it, without admiration and wonder.

“And thou Majestick Main,
A secret world of wonders in thyself

Sound his stupendous praise; whose greater voice
or bids you roar, or bids your roarings fall.”

I have contemplated it in its various appearences since I came to Sea, smooth as a Glass, then Gently agitated with a light Breize, then lifting wave upon wave, moveing on with rapidity, then rising to the Skyes, and in majestick force tossing our ship to and fro, alternately riseing and sinking; in the Night I have beheld it Blaizing and Sparkling with ten thousand Gems—untill with the devoute psalmist I have exclamed, “Great and Marvellous are thy Works, Lord God Almighty, In Wisdom hast thou made them all.”
It is very difficult to write at sea, in the serenest Weather the vessel rolls; and exceeds the moderate rocking of a cradle, and a calm gives one more motion, than a side wind going at 7 and 8 knots an hour: I am now setting in my State room, which is about 8 foot square, with two Cabbins, and a chair, which compleatly fills it, and I write leaning one Arm upon my cabbin, with a peice of Board in my lap, whilst I steady myself by holding my other hand upon the opposite Cabbin; from this you will judge what accommodations we have for writing; the door of my room opens into the Great Cabbin where we set, dine, and the Gentlemen sleep: we cannot Breath with our door shut, so that except when we dress and undress, we live in common. A sweet Situation for a delicate Lady, but necessity has no law: and we are very fortunate, in our company.
We have 6 Gentlemen passengers and a lad, Brother to Mrs. Adams whom I find a very agreeable modest woman. There are two State rooms; one of which I occupy with my Maid, the other Mrs. Adams and Nabby; when we first came on Board, we sufferd exceedingly from sea Sickness, which is a most disheartning disorder. This held us in some degree for ten days; and a more than ordinary motion will still affect us. The Ship was very tight, and consequently very loathsome. In addition to this our cargo was not of the most odorifferous kind consisting of oil, and potash, one of which leaked, and the other fermented, So that we had that in concert with the sea Smell. Our cook and steward is a laizy dirty Negro, with no more knowledge of his Buisness than a Savage. Untill I was well enough to exert my Authority, I was daily obliged to send my Shoes upon deck to have them Scraped: but the first time we were all able to go upon deck; I Summoned my own man servant, who before had been as sick as any of us; and sent him down with all the Boys I could muster; with Scrapers mops Brushes infusions of vinegar &c. and in a few hours we found there was Boards for a floor. When we returnd, we scarcly knew our former habitation; since which I have taken upon me the whole direction of our cabbin, taught the cook to dress his victuals, and have made several puddings with my own hands. We met with a great misfortune in the loss of our cow, which has deprived us of many conveniences. The poor creature was so bruized in the storm which we had, that they were obliged to kill her the next day.
Our Captain is the very Man, one would wish to go to sea with, always upon deck a nights, never sleeps but 6 hours in the 24, attentive to the clouds, to the wind and weather; anxious for his Ship, constantly watchfull of his Sails and his rigging, humane and kind to his Men, who are all quiet and still as a private family. Nor do I recollect hearing him swear but once since I came on board, and that was at a vessel which spoke with us, and by imprudent conduct were in danger of running on Board of us. To them he gave a Broadside. Since that I have not wished to see a vessel near us. At a distance we have seen several sail. We came on Board mere Strangers to the passengers, but we have found them obligeing and kind, polite and civil, particularly so a Dr. Clark, who has been as attentive to us as if we were all his Sisters; we have profitted by his care, and advice, during our sea sickness when he was Nurse, as well as physician. Doctors you know have an advantage over other Gentlemen, and we soon grow fond of those who interest themselves in our welfare, and particularly so of those who Show tenderness towards us in our Sickness.
We have a Mr. Foster on Board, who is a very agreeable Man, whose manners are soft and modest, indeed we have not a dissagreeable companion amongst them, all except one are married Men. Dr. Clark is a great favorite of Nabbys. He found I believe, that the mind wanted soothing, and tenderness, as well as attention to the Body. Nobody said a word, nor do I know from any thing but his manner of treating her, that he suspected it, but he has the art of diverting and amuseing her, without seeming to try for it. She has behaved with a dignity and decorum worthy of her.
I have often my dear Sister lookd towards your habitation, since I left America; and fancied you watching the wind; and the weather, rejoiceing when a favourable Brieze was like to favour our passage, and lifting up a pious Ejaculation to Heaven for the Safety of your Friends, then looking upon the children committed to your care with additional tenderness. Aya why drops the tear as I write? Why these tender emotions of a Mothers Breast, is it not folly to be thus agitated with a thought?—Nature all powerfull Nature! How is my dear Brother? He too is kindly interested in my welfare. “Says, here they are” and there they go. Well when is it likely we shall hear from them? Of a safe arrival I hope to inform you in ten days from the present; I will not seal my Letter but keep it open for that happy period, as I hope it will prove.
 


15 July



You must excuse every inaccuracy and be thankfull if you can pick out my meaning. The confinement on Board Ship is as urksome as any circumstance I have yet met with; it is what we know there is no remedy for. The weather is so cold and damp, that in the pleasantest day we can set but a little while upon deck. There has been no time so warm, but what we could bear our Baize Gowns over our double calico, and cloaks upon them whilst you I imagine are panting under the mid Summer heat. Tell Brother Shaw I could realish a fine plate of his Sallet, and when his hand is in a few of his peas; but not to day, I would not have him send them, as I am now upon a low Diet, for yesterday my dear Sister I was seazed with a severe fit of the Rheumatism, which had threatned me for several days before, occasiond I Suppose from the constant dampness of the ship. I was very sick full of pain a good deal of fever and very lame, so that I could not dress myself. But good nursing and a good physician, with rubbing, and flannel, has relieved me.
